HOFFMAN, District Judge.
The grant under which this claim is made was issued by Governor Alvarado on the twentieth of May, 1840. The original title is produced, and the signatures fully proved, and also a certificate of approval by the departmental assembly. The land seems to have been occupied prior to the grant, and a house was built in which the parties have ever since continued to reside. The land granted is described as the “Rinconada de los Gatos,” and the third condition limits the quantity to one league and a half, as shown on the map. On recurring to the map, we find the tract solicited indicated with tolerable precision, and sufficiently so to enable a surveyor to locate it without difficulty. The claim was confirmed by the board, and we think their decision should be affirmed.